The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Status of Claims
Claims 11-13, 16, 18-20, 23-26, 28-29 and 32-33 are currently under examination. Claims 14-15, 21-22 and 27 are withdrawn from consideration.
Allowable Subject Matter
Claims 11-16, 18-29, 32-33 are allowed.
The closest prior arts are Zhang et al. (Bioresource Technology, 2013, 150, 321-327) and Gueneau et al. (Holzforschung, 2014, 68(4), 377-384).
Zhang teach a process of alkaline peroxide delignification of softwood hemicellulose such as corn stover having glass transition temperature in the presence of 4% wt (g H2O2/g wood) H2O2 at pH 11.6 (Title, Abstract, pages 321-322).
Gueneau et al. teach a method of catalyzed oxidation of lignin comprising copper polyimine complexes such as Cu (II)-bipyridine complexes for use with an oxidant for treatment pulp delignification (pages 377-384).
Per pre-appeal conference decision, the prior arts fail to teach the hydrogen peroxide is added at a rate equal to or less than a rate of consumption of the hydrogen peroxide by said biomass and the complex catalyst as per applicant claim 11. Therefore, the claim 11 is allowed.  As such, the dependent claims 12-16, 18-29, 32-33 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUN QIAN/           Primary Examiner, Art Unit 1738